          Case 1:21-cr-00046-GBD Document 9 Filed 01/25/21 Page 1 of 1




UNITED STATES DISTRICT COURT                                                     1/25/2021
SOUTHERN DISTRICT OF NEW YORK


 United States of America,


               –v–                                                             21-cr-46 (AJN)

                                                                                  ORDER
 Malik Knox,

                       Defendant.



ALISON J. NATHAN, District Judge:

       For the reasons stated on the record in the bail appeal hearing conducted on January 25,

2021, the Court finds that the Government has established that the Defendant’s release would

pose a danger to the community, and the Defendant has not overcome the presumption of

detention. The Court thus ORDERS that the Defendant shall be detained pending trial.


       SO ORDERED.

Dated: January 25, 2021                          __________________________________
       New York, New York                                 ALISON J. NATHAN
                                                        United States District Judge
                                                                   Part I
